 



Exhibit 10.1
(JPMORGAN LOGO) [g12292g1229201.gif] 
March 12, 2008
AFC Enterprises, Inc.
5555 Glenridge Connector, NE, Suite 300
Atlanta, Georgia, 30342
Ladies and Gentlemen:
     The purpose of this letter agreement (this “Confirmation”) is to confirm
the terms and conditions of the Transaction entered into between J.P. Morgan
Securities Inc., as agent for JPMorgan Chase Bank, National Association, London
Branch (the “Seller”), and AFC Enterprises, Inc., a Minnesota corporation (the
“Purchaser”), on the Trade Date specified below (the “Transaction”). This
Confirmation constitutes a “Confirmation” as referred to in the Agreement
specified below.
     This Confirmation evidences a complete and binding agreement between the
Seller and the Purchaser as to the terms of the Transaction to which this
Confirmation relates. This Confirmation shall supplement, form a part of, and be
subject to an agreement in the form of the 2002 ISDA Master Agreement (the
“Agreement”) as if the Seller and the Purchaser had executed an agreement in
such form (but without any Schedule except for the election of the laws of the
State of New York as the governing law but without regard to its choice of law
provisions), on the Trade Date. In the event of any inconsistency between
provisions of that Agreement and this Confirmation, this Confirmation will
prevail for the purpose of the Transaction to which this Confirmation relates.
The parties hereby agree that no Transaction other than the Transaction to which
this Confirmation relates shall be governed by the Agreement.
ARTICLE 1
Definitions
     Section 1.01 . Definitions. (a) As used in this Confirmation, the following
terms shall have the following meanings:
     “10b-18 VWAP” means, (A) for any Trading Day described in clause (x) of the
definition of Trading Day hereunder, the volume-weighted average price at which
the Common Stock trades as reported in the composite transactions for the
principal United States securities exchange on which such Common Stock is then
listed (or, if applicable, the Successor Exchange on which the Common Stock has
been listed in accordance with Section 7.01(c)), on such Trading Day, excluding
(i) trades that do not settle regular way, (ii) opening (regular way) reported
trades in the consolidated system on such Trading Day, (iii) trades that occur
in the last ten minutes before the scheduled close of trading on the Exchange on
such Trading Day and ten minutes before the scheduled close of the primary
trading in the market where the trade is effected, and (iv) trades on such
Trading Day that do not satisfy the requirements of Rule 10b-18(b)(3), as
determined in good faith by the Calculation Agent, or (B) for any Trading Day
that is described in clause (y) of the definition of Trading Day hereunder, an
amount determined in good faith by the Calculation Agent as 10b-18 VWAP. The
Purchaser acknowledges that the Calculation Agent may refer to the Bloomberg
Page “AFCE.UQ <Equity> AQR SEC” (or any successor thereto), in its judgment, for
such Trading Day to determine the 10b-18 VWAP.
     “Additional Termination Event” has the meaning set forth in Section 7.01.
     “Agreement” has the meaning set forth in the second paragraph of this
Confirmation.
JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746.
Registered Branch Office 125 London Wall, London EC2Y 5AJ
Authorised and regulated by the Financial Services Authority

 



--------------------------------------------------------------------------------



 



     “Affected Party” has the meaning set forth in Section 14 of the Agreement.
     “Affected Transaction” has the meaning set forth in Section 14 of the
Agreement.
     “Affiliated Purchaser” means any “affiliated purchaser” (as such term is
defined in Rule 10b-18) of the Purchaser.
     “Alternative Termination Delivery Unit” means (i) in the case of a
Termination Event (other than following consummation of a Merger Event or
Nationalization) or Event of Default (as defined in the Agreement), one share of
Common Stock and (ii) in the case of consummation of a Merger Event or
Nationalization, a unit consisting of the number or amount of each type of
property received by a holder of one share of Common Stock in such Merger Event
or Nationalization; provided that if such Merger Event involves a choice of
consideration to be received by holders of the Common Stock, an Alternative
Termination Delivery Unit shall be deemed to include the amount of cash received
by a holder who had elected to receive the maximum possible amount of cash as
consideration for his shares.
     “Bankruptcy Code” has the meaning set forth in Section 9.07.
     “Business Day” means any day on which the Exchange is open for trading.
     “Calculation Agent” means JPMorgan Chase Bank, National Association.
     “Cash Distribution” has the meaning set forth in Section 7.01(f).
     “Cash Settlement Amount” has the meaning set forth in Section 3.01(d).
     “Cash Settlement Purchase Period” means the period during which the Seller
purchases shares of Common Stock to unwind its hedge position following the
Valuation Completion Date.
     “Common Stock” has the meaning set forth in Section 2.01.
     “Communications Procedures” has the meaning set forth in Annex C hereto.
     “Confirmation” has the meaning set forth in the first paragraph of this
letter agreement.
     “Contract Fee” means the amount specified as such in the Pricing
Supplement.
     “Contract Period” means the period commencing on and including the Trade
Date and ending on and including the date all payments or deliveries of shares
of Common Stock pursuant to Section 3.01 or Section 7.03 have been made.
     “Default Notice Day” has the meaning set forth in Section 7.02(a).
     “De-Listing” has the meaning set forth in Section 7.01(c).
     “Discount” means the amount specified as such in the Pricing Supplement.
     “Distribution Termination Event” has the meaning set forth in
Section 7.01(f).
     “Early Termination Date” has the meaning set forth in Section 14 of the
Agreement.
     “Event of Default” has the meaning set forth in Section 14 of the
Agreement.
     “Exchange” means the NASDAQ Global Market.

2



--------------------------------------------------------------------------------



 



     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Expiration Date” means the 128th Trading Day following the Initial
Settlement Date.
     “Federal Funds Rate” means, for any day, the rate on such day for Federal
Funds, as published by Telerate on page 129, titled Federal Funds Rate, under
the column, “Open”; provided that if any such day is not a New York Banking Day,
the Federal Funds Rate for such day shall be the Federal Funds Rate for the
immediately preceding New York Banking Day.
     “Federal Funds Spread” means the percentage specified as such in the
Pricing Supplement.
     “Indemnified Person” has the meaning set forth in Section 9.02.
     “Indemnifying Party” has the meaning set forth in Section 9.02.
     “Initial Delivery Percentage” means the percentage specified as such in the
Pricing Supplement.
     “Initial Number of Shares” means the number of shares of Common Stock,
rounded down to the nearest integer, equal to the product of (i) the Initial
Delivery Percentage and (ii) the Purchase Price divided by the Initial Share
Price.
     “Initial Settlement Date” has the meaning set forth in Section 2.02.
     “Initial Share Price” means $7.67.
     “Maximum Delivery Shares” means, for any date, (i) 5,867,013 shares of
Common Stock, minus (ii) the net number of shares of Common Stock delivered by
the Purchaser to the Seller in respect of this Transaction on or prior to such
date, plus (iii) the net number of shares of Common Stock delivered by the
Seller to the Purchaser in respect of this Transaction on or prior to such date,
subject to appropriate adjustments pursuant to Section 8.02.
     “Merger Event” has the meaning set forth in Section 7.01(d).
     “Nationalization” has the meaning set forth in Section 7.01(e).
     “New York Banking Day” means any day other than a Saturday, a Sunday, a
legal holiday or a day on which banking institutions are authorized or required
by law or regulation to close in The City of New York.
     “Number of Shares” has the meaning set forth in Section 2.01.
     “Obligations” has the meaning set forth in Section 9.02.
     “Pricing Supplement” means the Pricing Supplement attached hereto as Annex
D.
     “Private Placement Agreement” has the meaning set forth in Annex A hereto.
     “Private Placement Price” means the private placement value of a share of
Common Stock as determined in accordance with Annex A hereto.
     “Private Placement Shares” has the meaning set forth in Section 3.01(b).
     “Private Placement Procedures” has the meaning set forth in Annex A hereto.
     “Private Securities” has the meaning set forth in Annex A hereto.
     “Purchase Price” has the meaning set forth in Section 2.01.

3



--------------------------------------------------------------------------------



 



     “Purchaser” has the meaning set forth in the first paragraph of this
Confirmation.
     “Registered Shares” has the meaning set forth in Section 3.01(b).
     “Registered Shares Fee” means the amount specified as such in the Pricing
Supplement.
     “Registration Procedures” has the meaning set forth in Annex B hereto.
     “Regulation M” means Regulation M under the Exchange Act.
     “Rule 10b-18” means Rule 10b-18 promulgated under the Exchange Act (or any
successor rule thereto).
     “SEC” means the Securities and Exchange Commission.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Seller” has the meaning set forth in the first paragraph hereto.
     “Seller Termination Share Purchase Period” has the meaning set forth in
Section 7.03.
     “Settlement Date” means (i) if Section 3.01(a)(i) is applicable, the fourth
Business Day following the Valuation Completion Date; (ii) if settlement in cash
is applicable pursuant to Section 3.01(d), the date of such cash payment
determined in accordance with Section 3.01(d)(ii); (iii) if Section 3.01(e) is
applicable, the Business Day immediately following the day on which the Seller
informs the Purchaser, pursuant to Annex A hereto, of the number of Private
Placement Shares required to be delivered; and (iv) if Section 3.01(f) is
applicable, each of the dates so advised by the Seller pursuant to Annex B
hereto.
     “Settlement Number” means a number of shares of Common Stock, rounded down
to the nearest integer and which number may be negative, equal to (i) the
Valuation Number minus (ii) the Initial Number of Shares.
     “Settlement Purchase Amount” means an amount in cash equal to (i) the
absolute value of the Settlement Number multiplied by (ii) the dollar volume
weighted average price per share at which Seller or its designated affiliate
executes purchases of shares of Common Stock during the Cash Settlement Purchase
Period in respect of its hedge position for the Transaction.
     “Settlement Shares” has the meaning set forth in Section 3.01(b).
     “Share De-listing Event” has the meaning set forth in Section 7.01(c).
     “Successor Exchange” has the meaning set forth in Section 7.01(c).
     “Termination Amount” has the meaning set forth in Section 7.02(a).
     “Termination Event” has the meaning set forth in Section 14 of the
Agreement.
     “Termination Price” means the value of an Alternative Termination Delivery
Unit to the Seller (determined as provided in Annex A hereto).
     “Termination Settlement Date” has the meaning set forth in Section 7.03(a).
     “Trade Date” has the meaning set forth in Section 2.01.
     “Trading Day” means (x) any day (i) other than a Saturday, a Sunday or a
day on which the Exchange is not open for business, (ii) during which trading of
any securities of the Purchaser on any national securities exchange has not been
suspended, (iii) during which there has not been, in the Seller’s judgment, a
material

4



--------------------------------------------------------------------------------



 



limitation in the trading of Common Stock or any options contract or futures
contract related to the Common Stock, and (iv) during which there has been no
suspension pursuant to Section 4.02 of this Confirmation, or (y) any day that,
notwithstanding the occurrence of events contemplated in clauses (ii), (iii) and
(iv) of this definition, the Seller determines to be a Trading Day.
     “Transaction” has the meaning set forth in the first paragraph of this
Confirmation.
     “Valuation Completion Date” has the meaning set forth in the Pricing
Supplement.
     “Valuation Number” means (i) the Purchase Price divided by (ii) the
arithmetic average of 10b-18 VWAP for each of the Trading Days in the Valuation
Period minus the Discount, as determined by the Calculation Agent in its sole
reasonable judgment.
     “Valuation Period” means the period of consecutive Trading Days commencing
on and including the first Trading Day following the Initial Settlement Date and
ending on and including the Valuation Completion Date.
ARTICLE 2
Purchase of the Stock
     Section 2.01 . Purchase of the Stock. Subject to the terms and conditions
of this Confirmation, the Purchaser agrees to purchase from the Seller, and the
Seller agrees to sell to the Purchaser, on March 12, 2008 or on such other
Business Day as the Purchaser and the Seller shall otherwise agree in writing
(the “Trade Date”), a number of shares (the “Number of Shares”) of the
Purchaser’s common stock, par value $0.01 per share (“Common Stock”), for a
purchase price equal to $15,000,000.00 (the “Purchase Price”). The Number of
Shares purchased by the Purchaser hereunder shall be determined in accordance
with the terms of this Confirmation.
     Section 2.02 . Delivery and Payments. On the first Business Day immediately
following the Trade Date (such day, the “Initial Settlement Date”), the Seller
shall deliver the Initial Number of Shares to the Purchaser, upon payment by the
Purchaser of (i) an amount equal to the Purchase Price to the Seller and
(ii) the Contract Fee to J.P. Morgan Securities Inc.; provided that if the
Seller is unable to borrow or otherwise acquire a number of shares of Common
Stock equal to the Initial Number of Shares for delivery to the Purchaser on the
Initial Settlement Date, the Initial Number of Shares shall be reduced to such
number of shares of Common Stock as the Seller is able to borrow or otherwise
acquire and any amounts payable by the Purchaser pursuant to this Article 2
shall be reduced correspondingly. Such delivery and payment shall be effected in
accordance with the Seller’s customary procedures.
     Section 2.03 . Conditions to Seller’s Obligations. The Seller’s obligation
to deliver the Initial Number of Shares to the Purchaser on the Initial
Settlement Date is subject to the condition that the representations and
warranties made by the Purchaser in the Agreement shall be true and correct as
of the date hereof and the Initial Settlement Date.
ARTICLE 3
Subsequent Payments or Share Deliveries
     Section 3.01 . Subsequent Payments or Share Deliveries. (a) (i) If the
Settlement Number is greater than zero, the Seller shall deliver to the
Purchaser a number of shares of Common Stock equal to the Settlement Number on
the Settlement Date in accordance with the Seller’s customary procedures; and

5



--------------------------------------------------------------------------------



 



     (ii) if the Settlement Number is less than zero, the Purchaser shall make a
payment of cash or delivery of shares of Common Stock to the Seller in respect
of the absolute value of the Settlement Number, as provided in this
Section 3.01.
     (b) Subject to Section 3.01(c), payment of the absolute value of the
Settlement Number by the Purchaser to the Seller shall be in cash or validly
issued shares of Common Stock (“Settlement Shares”), and if in shares of Common
Stock, then in shares to be sold in a private placement (“Private Placement
Shares”) or registered shares (“Registered Shares”), as the Purchaser shall
elect, which binding election shall be made by written notice to the Seller no
later than the close of business on the second Business Day following the
Valuation Completion Date; provided that by making an election to deliver
Settlement Shares pursuant to this Section 3.01(b), the Purchaser shall be
deemed to make the representations and warranties in Section 5.01 as if made on
the date of the Purchaser’s election; and provided further that if the Purchaser
fails to make such election by such date, the Purchaser shall be deemed to have
elected settlement in cash.
     (c) (i) Any election by the Purchaser to deliver the absolute value of the
Settlement Number in Settlement Shares pursuant to clause (b) of this
Section 3.01 shall not be valid, and settlement in cash shall apply, if the
representations and warranties made by the Purchaser to the Seller in
Section 5.01 are not true and correct in all material respects as of the date
the Purchaser makes such election.
     (ii) Notwithstanding any election by the Purchaser to make payment of the
absolute value of the Settlement Number in Settlement Shares, at any time prior
to the time the Seller (or any affiliate of the Seller) has contracted to resell
all or any portion of such Settlement Shares, the Purchaser may elect to deliver
in lieu of such Settlement Shares an amount in cash equal to the absolute value
of the Settlement Number with respect to any Settlement Shares not yet
contracted to be sold, in which case the provisions of Section 3.01(d) shall
apply with respect to such amount; provided that any such election by the
Purchaser pursuant to this clause (ii) shall not be valid and settlement in
Settlement Shares shall continue to apply if the representations and warranties
made by the Purchaser to the Seller in Section 5.01(a) are not true and correct
in all material respects as of the date the Purchaser makes such election.
     (iii) If the Purchaser elects to make payment of the absolute value of the
Settlement Number (A) in Private Placement Shares and fails to comply with the
requirements set forth in Section 3.01(e) or Annex A hereto or takes any action
that would make unavailable either (1) the exemption set forth in Section 4(2)
of the Securities Act for the sale of any Private Placement Shares by the
Purchaser to the Seller or (2) an exemption from the registration requirements
of the Securities Act reasonably acceptable to the Seller for resales of Private
Placement Shares by the Seller, or (B) in Registered Shares and fails to comply
with the requirements set forth in Section 3.01(f) or Annex B hereto; then in
the case of either (A) or (B), the Purchaser shall deliver in lieu of any
Private Placement Shares or Registered Shares an amount in cash equal to the
absolute value of the Settlement Number with respect to any Settlement Shares
not yet sold, in which case the provisions of Section 3.01(d) shall apply with
respect to such amount.
     (d) (i) If the Purchaser elects to pay the absolute value of the Settlement
Number in cash, if settlement in cash is otherwise applicable in accordance with
this Section 3.01, or if the Purchaser elects to make payment of the absolute
value of the Settlement Number in Private Placement Shares pursuant to
Section 3.01(e), then the Calculation Agent shall determine an amount in cash
(the “Cash Settlement Amount”) equal to (i) the Settlement Purchase Amount plus
(ii) interest with respect thereto at the Federal Funds Rate plus the Federal
Funds Spread for the period from and including the third Trading Day following
the Valuation Completion Date to but excluding the Settlement Date.
     (ii) If cash settlement is applicable, payment of the Cash Settlement
Amount shall be made by wire transfer of immediately available U.S. dollar funds
on the first Business Day immediately following the date of notification by the
Seller to the Purchaser of the Cash Settlement Amount or such later Business Day
as determined by the Seller in its sole discretion.
     (e) If the Purchaser elects to make payment of the absolute value of the
Settlement Number in Private Placement Shares, then on the Settlement Date, the
Purchaser shall deliver to the Seller a number of

6



--------------------------------------------------------------------------------



 



Settlement Shares equal to (A) the Cash Settlement Amount divided by (B) the
Private Placement Price (determined by the Calculation Agent in accordance with
the Private Placement Procedures contained in Annex A hereto).
     (f) If the Purchaser elects to make payment of the absolute value of the
Settlement Number in Registered Shares, then the Purchaser shall deliver to the
Seller a number of Settlement Shares equal to (A) the absolute value of the
Settlement Number plus (B) an additional number of Settlement Shares to take
into account the Registered Shares Fee on the absolute value of the Settlement
Number. Such Settlement Shares shall be delivered in such numbers and on such
dates on or following the Valuation Completion Date as are specified by the
Seller in accordance with the Registration Procedures contained in Annex B
hereto.
     Section 3.02 . Private Placement Procedures and Registration Procedures. If
the Purchaser elects to deliver Private Placement Shares pursuant to
Section 3.01(b) or elects to deliver Alternative Termination Delivery Units
pursuant to Section 7.02(a), the Private Placement Procedures contained in Annex
A hereto shall apply, and if the Purchaser elects to deliver Registered Shares
pursuant to Section 3.01(b), the Registration Procedures contained in Annex B
hereto shall apply.
     Section 3.03 . Continuing Obligation to Deliver Shares. (a) If at any time,
as a result of provisions limiting deliveries of shares of Common Stock to the
number of Maximum Delivery Shares, the Purchaser fails to deliver to the Seller
any shares of Common Stock, the Purchaser shall, to the extent that the
Purchaser has at such time authorized but unissued shares of Common Stock not
reserved for other purposes, promptly notify the Seller thereof and deliver to
the Seller a number of shares of Common Stock not previously delivered as a
result of such provisions.
     (b) The Purchaser agrees to use its best efforts to cause the number of
authorized but unissued shares of Common Stock to be increased, if necessary, to
an amount sufficient to permit the Purchaser to fulfill its obligations under
this Section 3.03.
ARTICLE 4
Market Transactions
     Section 4.01 . Transactions by the Seller. (a) The parties agree and
acknowledge that:
     (i) During any Cash Settlement Purchase Period and any Seller Termination
Share Purchase Period, the Seller (or its agent or affiliate) may purchase
shares of Common Stock in connection with this Confirmation. The timing of such
purchases by the Seller, the price paid per share of Common Stock pursuant to
such purchases and the manner in which such purchases are made, including
without limitation whether such purchases are made on any securities exchange or
privately, shall be within the sole judgment of the Seller; provided that the
Seller shall use good faith efforts to make all purchases of Common Stock in a
manner that would comply with the limitations set forth in clauses (b)(2),
(b)(3), (b)(4) and (c) of Rule 10b-18 (but without regard to clause (a)(13)(iv)
of Rule 10b-18) as if such rule were applicable to such purchases.
     (ii) During the Valuation Period, the Seller (or its agent or affiliate)
may effect transactions in shares of Common Stock in connection with this
Confirmation. The timing of such transactions by the Seller, the price paid or
received per share of Common Stock pursuant to such transactions and the manner
in which such transactions are made, including without limitation whether such
transactions are made on any securities exchange or privately, shall be within
the sole judgment of the Seller.
     (iii) The Purchaser shall, at least one day prior to the first day of the
Valuation Period, any Cash Settlement Purchase Period and any Seller Termination
Share Purchase Period, notify the Seller of the total number of shares of Common
Stock purchased in Rule 10b-18 purchases of blocks pursuant to the once-a-week
block exception set forth in Rule 10b-18(b)(4) by or for the Purchaser or any of
its Affiliated Purchasers during each of the four calendar weeks preceding such
day and during the calendar week in

7



--------------------------------------------------------------------------------



 



which such day occurs (“Rule 10b-18 purchase” and “blocks” each being used as
defined in Rule 10b-18), which notice shall be substantially in the form set
forth as Exhibit A hereto.
     (b) The Purchaser acknowledges and agrees that (i) all transactions
effected pursuant to Section 4.01 hereunder shall be made in the Seller’s sole
judgment and for the Seller’s own account and (ii) the Purchaser does not have,
and shall not attempt to exercise, any influence over how, when or whether to
effect such transactions, including, without limitation, the price paid or
received per share of Common Stock pursuant to such transactions or whether such
transactions are made on any securities exchange or privately. It is the intent
of the Seller and the Purchaser that this Transaction comply with the
requirements of Rule 10b5-1(c) of the Exchange Act and that this Confirmation
shall be interpreted to comply with the requirements of Rule 10b5-1(c)(1)(i)(B)
and the Seller shall take no action that results in the Transaction not so
complying with such requirements.
     (c) Notwithstanding anything to the contrary in this Confirmation, the
Purchaser acknowledges and agrees that, on any day, the Seller shall not be
obligated to deliver or receive any shares of Common Stock to or from the
Purchaser and the Purchaser shall not be entitled to receive any shares of
Common Stock from the Seller on such day, to the extent (but only to the extent)
that after such transactions the Seller’s ultimate parent entity would directly
or indirectly beneficially own (as such term is defined for purposes of Section
13(d) of the Exchange Act) at any time on such day in excess of 8.0% of the
outstanding shares of Common Stock. Any purported receipt or delivery of shares
of Common Stock shall be void and have no effect to the extent (but only to the
extent) that after any receipt or delivery of such shares of Common Stock the
Seller’s ultimate parent entity would directly or indirectly so beneficially own
in excess of 8.0% of the outstanding shares of Common Stock. If, on any day, any
delivery or receipt of shares of Common Stock by the Seller is not effected, in
whole or in part, as a result of this provision, the Seller’s and Purchaser’s
respective obligations to make or accept such receipt or delivery shall not be
extinguished and such receipt or delivery shall be effected over time as
promptly as the Seller determines, in the reasonable determination of the
Seller, that after such receipt or delivery its ultimate parent entity would not
directly or indirectly beneficially own in excess of 8.0% of the outstanding
shares of Common Stock.
     Section 4.02 . Adjustment of Transaction for Securities Laws.
(a) Notwithstanding anything to the contrary in Section 4.01(a), if, based on
the advice of counsel, Seller reasonably determines that on any Trading Day,
Seller’s trading activity in order to manage its economic hedge in respect of
the Transaction would not be advisable in respect of applicable securities laws,
then Seller may extend the Expiration Date, modify the Valuation Period or
otherwise adjust the terms of the Transaction in its good faith reasonable
discretion to ensure Seller’s compliance with such laws and to preserve the fair
value of the Transaction to the Seller. The Seller shall notify the Purchaser of
the exercise of the Seller’s rights pursuant to this Section 4.02(a) upon such
exercise. Upon request, the Seller shall provide the Purchaser with a schedule
setting forth in reasonable detail the basis of any adjustment made to this
Transaction pursuant to this Section 4.02(a).
     (b) The Purchaser agrees that, during the Contract Period, neither the
Purchaser nor any of its affiliates or agents shall make any distribution (as
defined in Regulation M) of Common Stock, or any security for which the Common
Stock is a reference security (as defined in Regulation M) or take any other
action that would, in the view of the Seller, preclude purchases by the Seller
of the Common Stock or cause the Seller to violate any law, rule or regulation
with respect to such purchases.
     Section 4.03 . Purchases of Common Stock by the Purchaser. Without the
prior written consent of the Seller, the Purchaser shall not, and shall cause
its affiliates and affiliated purchasers (each as defined in Rule 10b-18) not
to, directly or indirectly (including, without limitation, by means of a
derivative instrument) purchase, offer to purchase, place any bid or limit order
that would effect a purchase of, or commence any tender offer relating to, any
shares of Common Stock (or equivalent interest, including a unit of beneficial
interest in a trust or limited partnership or a depository share) or any
security convertible into or exchangeable for shares of Common Stock during the
Contract Period; provided, however, that (a) the foregoing restriction shall not
apply to any purchase of shares of Common Stock effected by or for a Purchaser
“plan” by an “agent independent of the issuer” (each as interpreted under
Rule 10b-18) and (b) without the prior written consent of the Seller the
Purchaser may purchase shares of Common Stock pursuant to a publicly announced
stock buyback program, so long as (i) on any day such purchases are conducted
solely through the same broker or dealer used by Seller in effecting purchases
of Common Stock in connection with this Confirmation; (ii) on any Trading Day
during the Valuation Period, such purchases do

8



--------------------------------------------------------------------------------



 



not exceed 2.5% of the ADTV (as defined in Rule 10b-18(a)(1)) on such Trading
Day; and (iii) such purchases otherwise comply with other provisions of
Rule 10b-18 and other applicable laws, rules and regulation.
ARTICLE 5
Representations, Warranties and Agreements
     Section 5.01 . Repeated Representations, Warranties and Agreements of the
Purchaser. The Purchaser represents and warrants to, and agrees with, the
Seller, on the date hereof and on any date pursuant to which the Purchaser makes
an election to deliver Settlement Shares pursuant to Section 3.01, to pay cash
in lieu of Settlement Shares pursuant to Section 3.01(c)(ii) or to receive or
deliver Alternative Termination Delivery Units pursuant to Section 7.03, that:
     (a) Disclosure; Compliance with Laws. The reports and other documents filed
by the Purchaser with the SEC pursuant to the Exchange Act, since the date of
the Purchaser’s most recently completed fiscal year, when considered as a whole
(with the more recent such reports and documents deemed to amend inconsistent
statements contained in any earlier such reports and documents), do not contain
any untrue statement of a material fact or any omission of a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances in which they were made, not misleading. Subject
to the filings to be made and the press release to be issued relating to the
Transactions, the Purchaser is not in possession of any material nonpublic
information regarding the Purchaser or the Common Stock.
     (b) Rule 10b5-1. The Purchaser acknowledges that (i) the Purchaser does not
have, and shall not attempt to exercise, any influence over how, when or whether
to effect purchases of Common Stock by the Seller (or its agent or affiliate) in
connection with this Confirmation and (ii) the Purchaser is entering into the
Agreement and this Confirmation in good faith and not as part of a plan or
scheme to evade compliance with federal securities laws including, without
limitation, Rule 10b-5 promulgated under the Exchange Act. The Purchaser also
acknowledges and agrees that any amendment, modification, waiver or termination
of this Confirmation must be effected in accordance with any applicable
requirements for the amendment or termination of a “plan” as defined in Rule
10b5-1(c) under the Exchange Act. Without limiting the generality of the
foregoing, any such amendment, modification, waiver or termination shall be made
in good faith and not as part of a plan or scheme to evade the prohibitions of
Rule 10b-5 under the Exchange Act, and no amendment, modification or waiver
shall be made at any time at which the Purchaser or any officer or director of
the Purchaser is aware of any material nonpublic information regarding the
Purchaser or the Common Stock.
     (c) Nature of Shares Delivered. Any shares of Common Stock or Alternative
Termination Delivery Units delivered by the Purchaser to the Seller pursuant to
this Confirmation, when delivered, shall have been duly authorized and shall be
duly and validly issued, fully paid and nonassessable and free of preemptive or
similar rights, and such delivery shall pass title thereto free and clear of any
liens or encumbrances.
     (d) No Manipulation. The Purchaser is not entering into this Confirmation
to create actual or apparent trading activity in the Common Stock (or any
security convertible into or exchangeable for Common Stock) or to manipulate the
price of the Common Stock (or any security convertible into or exchangeable for
Common Stock).
     (e) Regulation M. The Purchaser is not engaged in a distribution, as such
term is used in Regulation M, that would preclude purchases by the Purchaser or
the Seller of the Common Stock or cause the Seller to violate any law, rule or
regulation with respect to such purchases.
     (f) Board Authorization. The Purchaser is entering into this Transaction in
connection with its share repurchase program, which was approved by its board of
directors and publicly disclosed, solely for the purposes stated in such board
resolution and public disclosure. There is no internal policy of the Purchaser,
whether written or oral, that would prohibit the Purchaser from entering into
any aspect of this Transaction, including, but not limited to, the purchases of
shares of Common Stock to be made pursuant hereto.

9



--------------------------------------------------------------------------------



 



     (g) Due Authorization and Good Standing. The Purchaser is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Minnesota. This Confirmation has been duly authorized, executed and
delivered by the Purchaser and (assuming due authorization, execution and
delivery thereof by the Seller) constitutes a valid and legally binding
obligation of the Purchaser. The Purchaser has all corporate power to enter into
this Confirmation and to consummate the transactions contemplated hereby and to
purchase the Common Stock and deliver any Settlement Shares in accordance with
the terms hereof.
     (h) Certain Transactions. There has not been any public announcement (as
defined in Rule 165(f) under the Securities Act) of any merger, acquisition, or
similar transaction involving a recapitalization relating to the Purchaser that
would fall within the scope of Rule 10b-18(a)(13)(iv).
     Section 5.02 . Initial Representations, Warranties and Agreements of the
Purchaser. The Purchaser represents and warrants to, and agrees with the Seller,
as of the date hereof, that:
     (a) Solvency. The assets of the Purchaser at their fair valuation exceed
the liabilities of the Purchaser, including contingent liabilities; the capital
of the Purchaser is adequate to conduct the business of the Purchaser; and the
Purchaser has the ability to pay its debts and obligations as such debts mature
and does not intend to, or does not believe that it will, incur debt beyond its
ability to pay as such debts mature.
     (b) Required Filings. The Purchaser has made, and will use its best efforts
to make, all filings required to be made by it with the SEC, any securities
exchange or any other regulatory body with respect to the Transaction
contemplated hereby.
     (c) No Conflict. The execution and delivery by the Purchaser of, and the
performance by the Purchaser of its obligations under, this Confirmation and the
consummation of the transactions herein contemplated do not conflict with or
violate (i) any provision of the certificate of incorporation, by-laws or other
constitutive documents of the Purchaser, (ii) any statute or order, rule,
regulation or judgment of any court or governmental agency or body having
jurisdiction over the Purchaser or any of its subsidiaries or any of their
respective assets or (iii) any contractual restriction binding on or affecting
the Purchaser or any of its subsidiaries or any of its assets.
     (d) Consents. All governmental and other consents that are required to have
been obtained by the Purchaser with respect to performance, execution and
delivery of this Confirmation have been obtained and are in full force and
effect and all conditions of any such consents have been complied with.
     (e) Investment Company Act. The Purchaser is not and, after giving effect
to the transactions contemplated in this Confirmation, will not be required to
register as an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended.
     (f) Commodity Exchange Act. The Purchaser is an “eligible contract
participant”, as such term is defined in Section 1a(12) of the Commodity
Exchange Act, as amended.
     Section 5.03 . Additional Representations, Warranties and Agreements. The
Purchaser and the Seller represent and warrant to, and agree with, each other
that:
     (a) Agency. Each party agrees and acknowledges that (i) J.P. Morgan
Securities Inc., an affiliate of the Seller (“JPMSI”), has acted solely as agent
and not as principal with respect to this Transaction and (ii) JPMSI has no
obligation or liability, by way of guaranty, endorsement or otherwise, in any
manner in respect of this Transaction (including, if applicable, in respect of
the settlement thereof). Each party agrees it will look solely to the other
party (or any guarantor in respect thereof) for performance of such other
party’s obligations under this Transaction. JPMSI is authorized to act as agent
for the Seller.
     (b) Non-Reliance. Each party has entered into this Transaction solely in
reliance on its own judgment. Neither party has any fiduciary obligation to the
other party relating to this Transaction. In addition, neither party has held
itself out as advising, or has held out any of its employees or agents as having
the authority to advise, the other party as to whether or not the other party
should enter into this Transaction, any subsequent actions relating

10



--------------------------------------------------------------------------------



 



this Transaction or any other matters relating to this Transaction. Neither
party shall have any responsibility or liability whatsoever in respect of any
advice of this nature given, or views expressed, by it or any such persons to
the other party relating to this Transaction, whether or not such advice is
given or such views are expressed at the request of the other party. The
Purchaser has conducted its own analysis of the legal, accounting, tax and other
implications of this Transaction and consulted such advisors, accountants and
counsel as it has deemed necessary.
     Section 5.04. Representations and Warranties of the Seller. The Seller
represents and warrants to the Purchaser that:
     (a) Due Authorization. This Confirmation has been duly authorized, executed
and delivered by the Seller and (assuming due authorization, execution and
delivery thereof by the Purchaser) constitutes a valid and legally binding
obligation of the Seller. The Seller has all corporate power to enter into this
Confirmation and to consummate the transactions contemplated hereby and to
deliver the Common Stock in accordance with the terms hereof.
     (b) Right to Transfer. The Seller will, at the Initial Settlement Date and
on any other day on which it is required to deliver shares of Common Stock to
the Purchaser hereunder, have the free and unqualified right to transfer the
Number of Shares of Common Stock to be delivered by the Seller pursuant to
Sections 2.01 and 3.01 hereof, free and clear of any security interest,
mortgage, pledge, lien, charge, claim, equity or encumbrance of any kind.
     (c) Commodity Exchange Act. The Seller is an “eligible contract
participant”, as such term is defined in Section 1a(12) of the Commodity
Exchange Act, as amended.
ARTICLE 6
Additional Covenants
     Section 6.01 . Purchaser’s Further Assurances. The Purchaser hereby agrees
with the Seller that the Purchaser shall cooperate with the Seller, and execute
and deliver, or use its best efforts to cause to be executed and delivered, all
such other instruments, and to obtain all consents, approvals or authorizations
of any person, and take all such other actions as the Seller may reasonably
request from time to time, consistent with the terms of this Confirmation, in
order to effectuate the purposes of this Confirmation and the Transaction
contemplated hereby.
     Section 6.02 . Purchaser’s Hedging Transactions. The Purchaser hereby
agrees with the Seller that the Purchaser shall not, during the Contract Period,
enter into or alter any corresponding or hedging transaction or position with
respect to the Common Stock (including, without limitation, with respect to any
securities convertible or exchangeable into the Common Stock) and agrees not to
alter or deviate from the terms of this Confirmation.
     Section 6.03 . No Communications. The Purchaser hereby agrees with the
Seller that the Purchaser shall not, directly or indirectly, communicate any
information relating to the Common Stock or this Transaction (including any
notices required by Section 6.05) to any employee of the Seller or J.P. Morgan
Securities Inc., other than as set forth in the Communications Procedures
attached as Annex C hereto.
     Section 6.04 . Maximum Deliverable Number of Shares of Common Stock.
Notwithstanding any other provision of this Confirmation, the Purchaser shall
not be required to deliver Settlement Shares, or shares of Common Stock or other
securities comprising the aggregate Alternative Termination Delivery Units, in
excess of the number of Maximum Delivery Shares, in each case except to the
extent that the Purchaser has available at such time authorized but unissued
shares of such Common Stock or other securities not expressly reserved for any
other uses (including, without limitation, shares of Common Stock reserved for
issuance upon the exercise of options or convertible debt). The Purchaser shall
not permit the sum of (i) the number of Maximum Delivery Shares plus (ii) the
aggregate number of shares expressly reserved for any such other uses, in each
case whether expressed as caps or as numbers of shares reserved or otherwise, to
exceed at any time the number of authorized but unissued shares of Common Stock.

11



--------------------------------------------------------------------------------



 



     Section 6.05. Notice of Certain Transactions. If at any time during the
Contract Period, the Purchaser makes, or expects to be made, or has made, any
public announcement (as defined in Rule 165(f) under the Securities Act) of any
merger, acquisition, or similar transaction involving a recapitalization
relating to the Purchaser (other than any such transaction in which the
consideration consists solely of cash and there is no valuation period, or as to
which the completion of such transaction or the completion of the vote by target
shareholders has occurred), then the Purchaser shall (i) notify the Seller prior
to the opening of trading in the Common Stock on any day on which the Purchaser
makes, or expects to be made, or has made any such public announcement,
(ii) notify the Seller promptly following any such announcement (or, if later,
prior to the opening of trading in the Common Stock on the first day of any
Seller Termination Share Payment Period) that such announcement has been made
and (iii) promptly deliver to the Seller following the making of any such
announcement (or, if later, prior to the opening of trading in the Common Stock
on the first day of any Seller Termination Share Payment Period) a certificate
indicating (A) the Purchaser’s average daily Rule 10b-18 purchases (as defined
in Rule 10b-18) during the three full calendar months preceding the date of such
announcement and (B) the Purchaser’s block purchases (as defined in Rule 10b-18)
effected pursuant to paragraph (b)(4) of Rule 10b-18 during the three full
calendar months preceding the date of such announcement. The information
included in a notice under clause (i) of the preceding sentence may be limited
to a statement by the Purchaser indicating that it constitutes a notice under
such clause and the Seller agrees to maintain the confidentiality of any such
notice that it may receive unless (A)the Seller is required by law, regulation
or order of any court or regulatory commission, department or agency to make
disclosure to any such court or commission, department or agency or (B) such
notice or the information contained therein becomes a matter of public record.
In addition, the Purchaser shall promptly notify the Seller of the earlier to
occur of the completion of such transaction and the completion of the vote by
target shareholders. Accordingly, the Purchaser acknowledges that its actions in
relation to any such announcement or transaction must comply with the standards
set forth in Section 6.03.
     Section 6.06. No Dividends. The Purchaser shall not declare any dividend
with an ex-dividend date scheduled to occur during the Contract Period.
ARTICLE 7
Termination
     Section 7.01 . Additional Termination Events. (a) An Additional Termination
Event shall occur in respect of which the Purchaser is the sole Affected Party
and this Transaction is the sole Affected Transaction if, on any day, the Seller
determines, in its sole reasonable judgment, that it is unable to establish,
re-establish or maintain any hedging transactions reasonably necessary in the
normal course of such party’s business of hedging the price and market risk of
entering into and performing under this Transaction, due to market illiquidity,
illegality or lack of availability of hedging transaction market participants.
     (b) An Additional Termination Event shall occur in respect of which the
Purchaser is the sole Affected Party and this Transaction is the sole Affected
Transaction if (i) a Share De-listing Event occurs; (ii) a Merger Event occurs;
(iii) a Nationalization occurs, (iv) a Distribution Termination Event occurs or
(v) an event described in paragraph III of Annex C occurs.
     (c) A “Share De-listing Event” means that at any time during the Contract
Period, the Common Stock ceases to be listed, traded or publicly quoted on the
Exchange for any reason (other than a Merger Event, a “De-Listing”) and is not
immediately re-listed, traded or quoted as of the date of such de-listing, on
another U.S. national securities exchange or a U.S. automated interdealer
quotation system (a “Successor Exchange”); provided that it shall not constitute
an Additional Termination Event if the Common Stock is immediately re-listed on
a Successor Exchange upon its De-Listing from the Exchange, and the Successor
Exchange shall be deemed to be the Exchange for all purposes. In addition, in
such event, the Seller shall make any commercially reasonable adjustments it
deems necessary to the terms of the Transaction to preserve the fair value of
the Transaction to the Seller. Upon request, the Seller shall provide the
Purchaser with a schedule setting forth in reasonable detail the basis of any
adjustment made to this Transaction pursuant to this Section 7.01(c).

12



--------------------------------------------------------------------------------



 



     (d) A “Merger Event” means the public announcement, including any public
announcement as defined in Rule 165(f) of the Securities Act (by the Purchaser
or otherwise) at any time during the Contract Period of any
(i) recapitalization, reclassification or change of the Common Stock planned by
the Purchaser that will, if consummated, result in a transfer of more than 20%
of the outstanding shares of Common Stock, (ii) planned consolidation,
amalgamation, merger or similar transaction of the Purchaser with or into
another entity (other than a consolidation, amalgamation or merger in which the
Purchaser will be the continuing entity and which does not result in any such
recapitalization, reclassification or change of more than 20% of such shares
outstanding), (iii) other takeover offer for the shares of Common Stock that is
aimed at resulting in a transfer of more than 30% of such shares of Common Stock
(other than such shares owned or controlled by the offeror) or (iv) irrevocable
commitment to any of the foregoing.
     (e) A “Nationalization” means that all or substantially all of the
outstanding shares of Common Stock or assets of the Purchaser are nationalized,
expropriated or are otherwise required to be transferred to any governmental
agency, authority or entity.
     (f) A “Distribution Termination Event” means a declaration by the Purchaser
of any cash dividend or distribution on shares of Common Stock that has a record
date during the Contract Period.
     Section 7.02 . Consequences of Additional Termination Events. (a) In the
event of the occurrence or effective designation of an Early Termination Date
under the Agreement, cash settlement, as set forth in Section 7.02(b), shall
apply unless (i) the Purchaser elects (which election shall be binding), in lieu
of payment of the amount payable in respect of this Transaction pursuant to
Section 6(d)(ii) of the Agreement (the “Termination Amount”), to deliver or to
receive Alternative Termination Delivery Units pursuant to Section 7.03, and
(ii) notifies the Seller of such election by delivery of written notice to the
Seller on the Business Day immediately following the Purchaser’s receipt of a
notice (as required by Section 6(d) of the Agreement following the designation
of an Early Termination Date in respect of this Transaction) setting forth the
amounts payable by the Purchaser or by the Seller with respect to such Early
Termination Date (the date of such delivery, the “Default Notice Day”); provided
that the Purchaser shall not have the right to elect the delivery or receipt of
the Alternative Termination Delivery Units pursuant to Section 7.03 if:
     (i) the representations and warranties made by the Purchaser to the Seller
in Section 5.01 are not true and correct as of the date the Purchaser makes such
election, as if made on such date, or
     (ii) in the event that the Termination Amount is payable by the Purchaser
to the Seller, (A) the Purchaser has taken any action that would make
unavailable (x) the exemption set forth in Section 4(2) of the Securities Act,
for the sale of any Alternative Termination Delivery Units by the Purchaser to
the Seller or (y) an exemption from the registration requirements of the
Securities Act reasonably acceptable to the Seller for resales of Alternative
Termination Delivery Units by the Seller, and (B) such Early Termination Date is
in respect of an Event of Default which is within Purchaser’s control
(including, without limitation, failure to execute a Private Placement Agreement
or otherwise comply with the requirements applicable to Purchaser set forth in
Annex A hereto).
     For the avoidance of doubt, upon the Purchaser’s making an election to
deliver Alternative Termination Delivery Units pursuant to this Section 7.02(a),
the Purchaser shall be deemed to make the representations and warranties in
Section 5.01 hereof as if made on the date of the Purchaser’s election.
Notwithstanding the foregoing, at any time prior to the time the Seller (or any
affiliate of the Seller) has contracted to resell the property to be delivered
upon alternative termination settlement, the Purchaser may deliver in lieu of
such property an amount in cash equal to the Termination Amount in the manner
set forth in Section 6(d) of the Agreement.
     (b) If cash settlement applies in respect of an Early Termination Date,
Section 6 of the Agreement shall apply.
     Section 7.03 . Alternative Termination Settlement. (a) Subject to
Section 7.02(a), if the Termination Amount shall be payable by the Purchaser to
the Seller and the Purchaser elects to deliver the Alternative Termination
Delivery Units to the Seller, the Purchaser shall, as soon as directed by the
Seller after the Default Notice Day (such date, the “Termination Settlement
Date”), deliver to the Seller a number of Alternative

13



--------------------------------------------------------------------------------



 



Termination Delivery Units equal to the quotient of (A) the Termination Amount
divided by (B) the Termination Price.
     (b) Subject to Section 7.02(a), if the Termination Amount shall be payable
by the Seller to the Purchaser and the Purchaser elects to receive the
Alternative Termination Delivery Units from the Seller, (i) the Seller shall,
beginning on the first Trading Day following the Default Notice Day and ending
when the Seller shall have satisfied its obligations under this clause (the
“Seller Termination Share Purchase Period”), purchase (subject to the provisions
of Section 4.01 and Section 4.02 hereof) a number of Alternative Termination
Delivery Units equal to the quotient of (A) the Termination Amount divided by
(B) the Termination Price; and (ii) the Seller shall deliver such Alternative
Termination Delivery Units to the Purchaser on the settlement dates relating to
such purchases.
     Section 7.04 . Notice of Default. If an Event of Default occurs in respect
of the Purchaser, the Purchaser will, promptly upon becoming aware of it, notify
the Seller specifying the nature of such Event of Default.
ARTICLE 8
Adjustments
     Section 8.01 . Reserved.
     Section 8.02 . Other Dilution Adjustments. If (x) any corporate event
occurs involving the Purchaser or the Common Stock (other than any cash dividend
but including, without limitation, a spin-off, a stock split, stock or other
dividend or distribution, reorganization, rights offering or recapitalization or
any other event having a dilutive or concentrative effect on the theoretical
value of the Common Stock), or (y) as a result of the definition of Trading Day
(whether because of a suspension of transactions pursuant to Section 4.02 or
otherwise), any day that would otherwise be a Trading Day during the Contract
Period is not a Trading Day or on such Trading Day, pursuant to Section 4.02,
the Seller effects transactions with respect to shares of Common Stock at a
volume lower than originally anticipated with respect to this Transaction, or
(z) as a result of market conditions, the Seller incurs additional costs in
connection with maintaining its hedge position with respect to this Transaction
resulting from the insufficient availability of stock lenders willing and able
to lend shares of Common Stock with a borrow cost not significantly greater than
the cost as of the date hereof and otherwise on terms consistent with those as
of the date hereof, then in any such case, the Calculation Agent shall make
corresponding adjustments with respect to any variable relevant to the terms of
the Transaction, as the Calculation Agent determines appropriate to preserve the
fair value of the Transaction to the Seller, and shall determine the effective
date of such adjustment.
ARTICLE 9
Miscellaneous
     Section 9.01 . Successors and Assigns. All covenants and agreements in this
Confirmation made by or on behalf of either of the parties hereto shall bind and
inure to the benefit of the respective successors and assigns of the parties
hereto whether so expressed or not.
     Section 9.02 . Purchaser Indemnification. The Purchaser (the “Indemnifying
Party”) agrees to indemnify and hold harmless the Seller and its officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses, claims,
damages and liabilities, joint or several (collectively, “Obligations”), to
which an Indemnified Person may become subject arising out of or in connection
with any breach by the Purchaser of any of its representations, warranties,
covenants or agreements contained in this Confirmation and any claim,
litigation, investigation or proceeding relating to any such breach, regardless
of whether any of such Indemnified Person is a party thereto, and to reimburse,
within 30 days, upon written request, each such Indemnified Person for any
reasonable legal or other expenses incurred in connection with investigating,
preparation for, providing evidence for or defending any of the foregoing,
provided, however, that the Indemnifying Party shall not have any liability to
any Indemnified Person to the extent that such Obligations

14



--------------------------------------------------------------------------------



 



(i) are finally determined by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnified Person (and
in such case, such Indemnified Person shall promptly return to the Indemnifying
Party any amounts previously expended by the Indemnifying Party hereunder) or
(ii) are trading losses incurred by the Seller as part of its purchases or sales
of shares of Common Stock pursuant to this Confirmation (unless the Purchaser
has breached any agreement, term or covenant herein).
     Section 9.03 . Assignment and Transfer. Notwithstanding the Agreement, the
Seller may assign any of its rights or duties hereunder to any one or more of
its affiliates without the prior written consent of the Purchaser.
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Seller to purchase, sell, receive or deliver any shares of
Common Stock or other securities to or from the Purchaser, Seller may designate
any of its affiliates to purchase, sell, receive or deliver such shares of
Common Stock or other securities and otherwise to perform the Seller’s
obligations in respect of this Transaction and any such designee may assume such
obligations. The Seller may assign the right to receive Settlement Shares to any
third party who may legally receive Settlement Shares. The Seller shall be
discharged of its obligations to the Purchaser only to the extent of any such
performance. For the avoidance of doubt, Seller hereby acknowledges that
notwithstanding any such designation hereunder, to the extent any of Seller’s
obligations in respect of this Transaction are not completed by its designee,
Seller shall be obligated to continue to perform or to cause any other of its
designees to perform in respect of such obligations.
     Section 9.04 . Calculation Agent. Whenever the Calculation Agent is
required to act or to exercise judgment in any way with respect to this
Transaction, it will do so in good faith and in a commercially reasonable
manner. Upon request, the Calculation Agent shall provide the Purchaser with a
schedule setting forth in reasonable detail the basis of any such determination
or calculation.
     Section 9.05 . Non-confidentiality. The Seller and the Purchaser hereby
acknowledge and agree that, subject to Section 6.03, each is authorized to
disclose every aspect of this Confirmation and the transactions contemplated
hereby to any and all persons, without limitation of any kind, and there are no
express or implied agreements, arrangements or understandings to the contrary.
     Section 9.06 . Unenforceability and Invalidity. To the extent permitted by
law, the unenforceability or invalidity of any provision or provisions of this
Confirmation shall not render any other provision or provisions herein contained
unenforceable or invalid.
     Section 9.07 . Securities Contract. The parties hereto agree and
acknowledge as of the date hereof that (i) the Seller is a “financial
institution” within the meaning of Section 101(22) of Title 11 of the United
States Code (the “Bankruptcy Code”) and (ii) this Confirmation is a “securities
contract,” as such term is defined in Section 741(7) of the Bankruptcy Code,
entitled to the protection of Sections 362(b)(6) and 555 of the Bankruptcy Code.
     Section 9.08 . No Collateral, Netting or Setoff. Notwithstanding any
provision of the Agreement, or any other agreement between the parties, to the
contrary, the obligations of the Purchaser hereunder are not secured by any
collateral. Obligations under this Transaction shall not be netted, recouped or
set off (including pursuant to Section 6 of the Agreement) against any other
obligations of the parties, whether arising under the Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise, and no other obligations of the parties shall be netted,
recouped or set off (including pursuant to Section 6 of the Agreement) against
obligations under this Transaction, whether arising under the Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise, and each party hereby waives any such right of setoff,
netting or recoupment.
     Section 9.09 . Notices. Unless otherwise specified herein, any notice, the
delivery of which is expressly provided for in this Confirmation, may be made by
telephone, to be confirmed in writing to the address below. Changes to the
information below must be made in writing.
     (a) If to the Purchaser:

15



--------------------------------------------------------------------------------



 



AFC Enterprises, Inc.
5555 Glenridge Connector, NE, Suite 300
Atlanta, Georgia, 30342
Attention: H. Melville Hope, III
Title: Chief Financial Officer
Telephone No: 404-459-4568
Facsimile No: 404-459-4539
     (b)      If to the Seller:
JPMorgan Chase Bank, National Association
c/o J.P. Morgan Securities Inc.
277 Park Avenue
New York, NY 10172
Attention: Mariusz Kwasnik
Title: Operations Analyst
EDG Corporate Marketing
Telephone No: (212) 622-6707
Facsimile No: (212) 622-8534

16



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.
 Yours sincerely,

              J.P. MORGAN SECURITIES INC., as agent for JPMorgan Chase Bank,
National Association, London Branch
 
       
 
  By:   /s/ James F. Smith
 
       
 
      Name: James F. Smith
 
      Title: Executive Director

Confirmed as of the date first above written:

          AFC ENTERPRISES, INC.    
 
       
By:
  /s/ H. Melville Hope, III    
 
 
 
Name: H. Melville Hope, III    
 
  Title: Chief Financial Officer    

JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746.
Registered Branch Office 125 London Wall, London EC2Y 5AJ
Authorised and regulated by the Financial Services Authority

 